United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 2, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40238
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SERGIO ZARAGOZA-ZAVALA, also known as Louis A. Valera,

                                    Defendant-Appellant.



                         Consolidated with
                            No. 06-40248
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SERGIO ZARAGOZA,

                                    Defendant-Appellant.

                        --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. 5:05-CR-600-ALL
                     USDC No. 5:05-CR-2562-ALL
                        --------------------

Before HIGGINBOTHAM, WIENER, and PRADO, Circuit Judges.

PER CURIAM:*

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                        No. 06-40238 c/w
                          No. 06-40248
                               -2-

     Appealing the Judgments in these Criminal Cases, the

defendant raises arguments that are foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224, 235 (1998), which held

that 8 U.S.C. § 1326(b)(2) is a penalty provision and not a

separate criminal offense.   The Government’s motion for summary

affirmance is GRANTED, and the judgments of the district court

are AFFIRMED.